Rehearing.
Per Curiam :
It appearing that our decision in this case, as reported in 58 Pac. 230, was rendered after the death of H. H. Gardner, plaintiff in error, applications for a revivor and a rehearing have been granted. We have again considered the questions presented by *594counsel for plaintiff in error, with the result that the views heretofore expressed remain unchanged. Some of the points argued by counsel were not specially referred to in the former opinion.
We hold that Cooper’s right of action on the indemnifying bond sued upon herein accrued in September, 1894, when final judgment was rendered in his favor in the action against H.T. Dodson, as sheriff, for conversion of the Blakely stock of goods. The verdict in the present case is for about one-seventh of the amount of the judgment in the action against Dodson for conversion, and it' appears that the value of the goods seized in the action wherein the present indemnifying bond was given bore that ratio to the value of the entire stock which was all seized by the sheriff, although the levy under each order of attachment was upon a definite portion thereof. It is clear from the verdict that the jury were not misled by the general statement in instruction No. 1 as to the amount which might be- awarded to the plaintiff, below, and that the jury were guided in that respect by instruction No. 2 which correctly stated the proposition of law applicable to the proved facts.
The judgment of the district court is affirmed.